Citation Nr: 0030055	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  96-18 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the RO acted properly in reducing to 10 percent a 
20 percent evaluation for left eye pigment disruption, with 
scotoma and status post traumatic macular detachment. 

2.  Entitlement to an increased evaluation for left eye 
pigment disruption, with scotoma and status post traumatic 
macular detachment, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel

INTRODUCTION

The veteran had active service from December 1969 to November 
1971 and from December 1978 to May 1984.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Saint Louis, Missouri. 

In July 1998, the Board remanded this case for further 
development.  This case is now once again before the Board.   

REMAND

The veteran's disability is evaluated under diagnostic code 
6080, pertaining to impairment of the visual field.  That 
diagnostic code contemplates an evaluation based upon 
concentric contraction, expressed as a single percentage 
number, and provides minimum ratings where there is loss of 
the nasal or temporal half.  

The extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in Table III of 38 C.F.R. § 4.76a.  The degrees 
lost are then added together to determine total degrees lost. 
This is subtracted from 500.  The difference represents the 
total remaining degrees of visual field.  The difference 
divided by eight represents the average contraction for 
rating purposes.  38 C.F.R. §4.76a.  

In its July 1998 remand, the Board directed that the veteran 
be afforded a VA ophthalmology examination by an examiner who 
had not previously reviewed the claims file to ascertain the 
extent of any visual impairment, including impairment of 
visual acuity and field of vision.  The examiner was 
requested to identify in the examination report any 
constriction in the field of vision in terms of a precise 
numerical value and in particular to indicate the number of 
degrees, if any, to which the veteran's field of vision is 
constricted.  The examiner was also requested to interpret 
reports of a May 1996 examination provided by a private 
optometrist and a January 1995 VA examination as they 
pertained to limitation of the field of vision; the 
ophthalmologist was asked to indicate the number of degrees 
which the field of vision studies at those times showed that 
the veteran's field of vision was constricted.

In November 1998, the veteran was afforded an ophthalmologic 
examination.  The examiner opined that, although the May 1966 
examination did not provide an accurate determination of 
peripheral visual field constriction, the January 1995 
examination was well done and provided results essentially 
identical to those found on the November 1998 examination.  
Although the examiner reported the visual field present on 
examination, the examiner reported it on only four meridians, 
provided that information only in terms of degrees from 
fixation, and did not indicate concentric contraction, 
expressed as a single percentage number.  

The November 1998 examination, therefore, is inadequate to 
comply with the information requested in the Board's prior 
REMAND.  As such, a new examination is warranted.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Therefore, this case is remanded for the following 
development:  

The veteran should be afforded a VA 
ophthalmology examination to ascertain 
the extent of any visual impairment, 
including impairment of visual acuity and 
field of vision.  The examiner is 
requested to identify in the examination 
report any constriction in the field of 
vision in terms of a precise numerical 
value and in particular to indicate the 
extent, if any, to which the veteran's 
field of vision is constricted.  This 
amount should be expressed as a single 
percentage amount of concentric 
contraction for each eye as calculated 
under 38 C.F.R. §4.76a.  The examiner 
should also indicate, for each eye, in 
this respect, whether there is loss of 
the nasal half and whether there is loss 
of the temporal half.  The examiner is 
also requested to interpret the reports 
of the May 1996 examination provided by a 
private optometrist and the January 1995 
VA examination as they pertain to 
limitation of the field of vision by 
indicating the extent to which the field 
of vision studies indicated in each case 
that the veteran's field of vision was 
constricted, similarly expressing the 
amounts at issue not only in terms of a 
percentage amount, but in terms of 
whether there was loss of the nasal half 
and whether there was loss of the 
temporal half.  If possible, the examiner 
should similarly interpret the results of 
the November 1998 VA examination.  All 
indicated tests should be accomplished.  
The claims folder must be made available 
to the examiner for his review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



